Exhibit 10.30

 

LOGO [g194078g33o74.jpg]

               FY12 SR. EXECUTIVE EQUITY INCENTIVE PROGRAM

1. Introduction

Broad-based employee stock ownership, combined with an effective communications
program that is designed to create an employee ownership culture, can be a very
dynamic tool for improving employee productivity, morale, and aligning
incentives with shareholder interest and thereby increasing profitability and
shareholder value. Specifically, the purpose of the AngioDynamics Senior
Executive Equity Incentive Program (SEEIP) is to:

 

  •  

Attract, motivate and retain high-performing senior executives

 

  •  

Encourage long-term commitment to AngioDynamics

 

  •  

Retain key talent in a competitive labor market

 

  •  

Motivate employees through financial rewards

 

  •  

Align employees with shareholder interest

AngioDynamics uses a combination of Stock Options and Restricted Share Units
(RSU’s) to achieve these goals.

2. RSU and Option Grant Eligibility

Only members of the AngioDynamics Global Sr. Executive team are eligible to
participate in the SEEIP as described in this document. Participation in the
SEEIP must be approved by the CEO and the Compensation Committee of the Board of
Directors. Participants must have commenced employment with AngioDynamics at
least 3 months prior to the end of the previous fiscal year to be eligible.
Grants for those individuals who have less than a full year of service will be
prorated.

To be eligible for a Restricted Stock grant an executive must:

 

  •  

Have their most recent performance evaluation indicate an overall performance
rating of meeting or exceeding expectations or in exceptional cases if the
rating was “needs development.” Both individual and overall business unit
performance will be considered in the development of the recommendation, or

 

  •  

Be considered a high potential employee or holding a critical position

3. Recommendations for RSU and Stock Option Grants

The Compensation Committee will be responsible for determining the RSU and
Option grant size for the CEO. The CEO will make recommendations for RSU and
Option grants for each member of the GLT and the Compensation Committee will
review and approve these grants.

4. Stock Options

Stock Options granted under the SEEIP will be nonqualified stock options,
granted with an exercise price at the market value of AngioDynamics Common Stock
on the date of grant, have a 7 year term, and vest in equal parts over a 4 year
period at the rate of 25% per year beginning on the first anniversary date
following the date of grant. Stock Options are granted under and governed by to
the terms of the 2004 Stock And Incentive Award Plan (As Amended).



--------------------------------------------------------------------------------

5. Restricted Stock Units

Restricted Stock Units (RSU’s) granted under the SEEIP entitle the recipient to
receive shares of common stock on a time-based vesting schedule subject to
continued employment, such that they vest over 4 years at a rate of 25% per year
beginning on the first anniversary date following the grant. RSU’s are granted
under and governed by to the terms of the 2004 Stock And Incentive Award Plan
(As Amended).

6. Establishing the RSU and Option Pool Size

The RSU pool size available each year will be recommended by the CEO and
approved by the Compensation Committee of the Board of Directors at the end of
every fiscal year.

The initial pool size for the fiscal year will be established using the sum of
the midpoint recommendations for the eligible executives. Based on the most
recent fiscal year performance, that number may be adjusted up or down to
reflect under or overachievement of key financial metric(s). The core metric,
but not necessarily the only one, will be Operational EPS versus business plan.
In its recommendation for the pool size management will outline any variance
between operational and reported EPS for consideration of the Compensation
Committee.

In the case of the underachievement of the key financial metric(s), the overall
pool size may be reduced by up to 25%. In the case of the overachievement of key
financial metric(s), the overall pool size may be increased by up to 25%.
(Please note the +/- 25% is only a guideline. The Compensation Committee and/or
Board can deviate from the range if extraordinary performance (positive or
negative) warrants such action).

 

Fiscal Year Performance

  

Metric Attainment

  

Range of Pool Size

Underachievement

   80% - 95%    75% - 100%

Achievement

   95% - 105%    100%

Overachievement

   105% +    100% - 125%

Every year before the end of a fiscal year the Compensation Committee will
review the size of the equity pool based on benchmarking of peer group companies
and actual movement in share price. Other factors weighing in on this
determination are the number of equity units available under our various equity
plans as well as the equity burn rate as calculated and recommended by the Risk
Management Group (RMG)

7. Annual Option and RSU Grant Guidelines

Using the data provided in the table below, the CEO will make a recommendation
for grants for each individual member of the GLT. The Compensation Committee
will review and approve the individual grants.

In making these recommendations the total size of the pool, calculated as the
sum of all options and RSU’s at mid-point, adjusted for the pool-size adjustment
as described in section 6, will not be exceeded.

The Compensation Committee will also be responsible for determining the options
grant size for the CEO.



--------------------------------------------------------------------------------

Option Grant Ranges:

 

Title/Position

   Low      Mid      High  

President / CEO

        —        

Executive Vice President / CFO

     12,500         25,000         37,500   

Senior Vice President / GM

     10,000         20,000         30,000   

Senior Vice President / CTO

     7,500         15,000         22,500   

Senior VP’s NBD, Int., Ops

     6,000         12,000         18,000   

RSU Grant Ranges:

 

Title/Position

   Low      Mid      High  

President / CEO

        —        

Executive Vice President / CFO

     5,000         10,000         15,000   

Senior Vice President / GM

     5,000         10,000         15,000   

Senior Vice President / CTO

     4,000         8,000         12,000   

Senior VP’s NBD, Int., Ops

     3,000         6,000         9,000   

8. Plan Administration

This program is not intended and shall not be construed to create or imply a
guarantee of employment for any specified period of time. Nothing in this
Program should modify, limit or restrict the standard terms and conditions
governing the employment relationship between AngioDynamics and the Program
Participant.

This program is governed by the Compensation Committee of the Board of
Directors. All modifications to this program must be approved proactively by the
Committee. The Committee has the sole discretion as to the terms and conditions
of the program.

The administration of the Program and the responsibility for carrying out its
provisions shall be the responsibility of the CEO, CFO, and VP—Human Resources.
In the case of disputes regarding this Program or the interpretation of this
Program, the decisions of the VP—Human Resources, CFO and CEO will be final.

AngioDynamics, at its sole discretion, retains the right to amend the Program in
whole or in part at any time. Amendments must be stated in writing and are
binding. Normally, amendments are intended to be prospective in nature; however,
AngioDynamics reserves the right to make retroactive changes.